Adams, J.:
This action, which was commenced August 28,1897, was brought to enforce the specific performance by the defendant Britton of the agreement of November 9,1894, by means of an injunction restraining him from selling and transferring his fifty shares of stock in the Thousand Island Park Association, and the defendant Barker from purchasing the same; and the aid of a court of equity is invoked upon the usual ground of irreparable injury for which the law furnishes no adequate remedy.
*62The injury which the plaintiffs allege as liable to result from the sale and purchase of the stock in question is, in substance, that it will deprive them, as majority stockholders, of the privilege of controlling and directing the affairs of the association along the lines upon which the same was organized, and has thus far been conducted, inasmuch as such stock was, as it is claimed, purchased in the interests of the Thousand Island Steamboat Company and the New York Central and Hudson River Railroad Company, with the design of enabling those corporations to obtain control of the association and to convert the park into a resort for Sunday excursions, thereby prejudicing the financial, moral and religious interests of the association and interfering with the privacy and comfort of its stockholders and lot owners.
Much evidence was given during the course of the trial which tended to sustain this contention, but the defendants Gridley, who, as has been staged, were the real purchasers of the stock in question, not only disclaimed -any such intention, but they furnished considerable proof tending to corroborate their declaration that, in the event of their becoming owners of the majority of the stock of the association, its present policy would undergo no material change; and the learned referee has found that the sale of the stock formerly owned by Britton, Gurnee and Sears still left the plaintiffs in possession and control of a majority of the stock; that this fact was demonstrated at the last annual election of the officers, which ■occurred pending the trial of the action, when the plaintiffs elected ■a board of trustees or directors of- their own selection; that the plaintiffs have not suffered and are not liable to suffer any pecuniary loss ■or damage by the sale and transfer of such stock, and that the purchase thereof by the defendants Gridley will not prove prejudicial to the financial, moral and religious interests of the association or ■of the plaintiffs as stockholders thereof.
While the evidence relied upon to sustain the several facts thus found is to some extent controverted, we are unable to say that it does not possess any probative force; and consequently within the rule established by repeated adjudications we do not feel at liberty, in the circumstances of this case, to disturb the findings of the learned referee. (Irlbacker v. Roth, 25 App. Div. 290, and cases there cited.)
*63Accepting, therefore, the facts thus found as the facts of the case, it becomes relevant at this stage of our inquiry to suggest that the agreement which lies at the foundation of the plaintiff’s cause of action was executory in its character, and although its design was evidently to prevent any of the majority stockholders from making such a disposition of their stock as might result in the transference of the balance of power to other parties, it did not operate to deprive them of the right to dispose of their stock as an incident to ownership. Neither did it prevent a purchaser from obtaining a good title, although he was aware at the time of his purchase of the nature of the agreement and that the sale to him was made in violation of its provisions. The only effect of such a violation was to give to the plaintiffs “ such remedy as the law affords upon the breach of a contract by either party, which in ordinary cases is an action for damages.” (Matter of Argus Co. v. Manning, 138 N. Y. 557, 572.)
With this much conceded, as we assume it will be, and having in mind the general rule that the enforcement of specific performance of a contract respecting personal property is a matter resting in the discretion of the court; that only in exceptional cases is it decreed by a court of equity (Johnson v. Brooks, 93 N. Y. 337; Matter of Argus Co. v. Manning, supra); and that such a performance ought not to be enforced by injunction where the injury liable to result from its non-enforcement is not actual and material (Morgan v. City of Binghamton, 102 N. Y. 500 ; Genet v. D. & H. C. Co., 122 id. 505), it would seem as though the conclusion of the learned referee, that this action ought not to be maintained, might be adopted without further comment. Nevertheless, it is perhaps desirable, under the circumstances, that some consideration should be given to the plaintiffs’ contention respecting the force and effect of the agreement of November 9, 1894.
If we correctly apprehend the plaintiffs’ position it is that by the terms of this agreement the parties thereto bound themselves in the event that they, or either of them, could not be present at any meeting of the association, to designate some one of their number to act as attorney or proxy; that such designation was irrevocable for a period of three years from the date of the agreement; that for the same period of time none of the parties to the agreement would sell, *64assign or transfer any of his stock, except with the written consent or approval of all the other stockholders who joined in its execution, and that if at any time any of the parties wished to sell their stock they would, before selling, give the preference to the other parties to the agreement, the contention being that the last-named condition was independent of those which preceded it and was unlimited as to time in its operation.
If it were possible to give to the instrument the construction thus contended for, a serious question might arise as to whether it was not designed to operate as a perpetual restraint upon the right of alienation in such a manner as to render it void as against public policy ; for the obvious and only object of such an agreement is to effect a combination of interests by means of which the power of certain members to control and direct the affairs and policy of the corporation to which they belong may be perpetuated indefinitely. In this particular instance a right thus reserved might not work any harm, but it is pernicious in principle, and like every other agreement which is designed directly or indirectly to hamper and restrain that right which is incidental to all ownership of property, namely, the right of alienation, it is one upon which the courts are not inclined to look with favor. (Fisher v. Bush, 35 Hun, 641.)
It is true that, as a rule, those who have the largest interests in a corporation are entitled to control its affairs, and where a combination to effect such a result is entered into for a fixed, definite and reasonable period of time, as was the case in Hey v. Dolphin (92 Hun, 230), it is not necessarily obnoxious to the rule which condemns as illegal all contracts in restraint of alienation.
But when such restraint is for an indefinite period of time a very different situation presents itself. However, it will not be profitable to dwell longer upon this feature of the case, for two reasons, the first of which is, that it is perfectly obvious, upon the face of the instrument itself, that the limitation of three years was designed to apply to each and every one of its provisions; and, in the second place, the plaintiffs have given it that construction by executing a new agreement on the 15th day of August, 1896, containing substantially the same provisions as did the one of November 9, 1894, but changing the time of its operation from three to ten years.
Divested, then, of all extraneous considerations, the case at bar *65resolves itself into about this situation : The defendant Britton, in violation of the provisions of a legal contract, has sold fifty shares of association stock to the defendant Barker, who purchased the same on account of his co-defendants Gridley. No pecuniary damage and no substantial injury has resulted to the plaintiffs by reason of such breach, but, nevertheless, they have invoked the aid of a court of equity to enforce by injunction the specific performance of a contract which, before the case was tried and decided, ceased to have any binding force as to the members who had violated its provisions.
In these circumstances, we think, the case ought not to be considered upon its merits, for the reasons that the questions involved have become abstract in their nature owing to the lapse of time. (Williams v. Montgomery, 148 N. Y. 519 ; People ex rel. Geer v. Com. Council of City of Troy, 82 id. 575; Grow v. Garlock, 29 Hun, 598.)
In the case first cited the court, while recognizing and reiterating the rule just adverted to, did not regard it as applicable, for the reason that the complaint in that action was dismissed upon the ground that it did not state facts sufficient to constitute a cause of action, inasmuch as the contract sued upon was one apparently against public policy, and, hence, not enforcible. In that case, as in this, there was a preliminary injunction, and the judgment of dismissal left the plaintiff defenseless in an action upon the undertaking given by him as a condition of obtaining his injunction. It, therefore, became of practical importance to determine whether or not the contract in question was void for the reason stated, and it was held upon appeal that it was not. In that case, also, as in this, it appeared that the time for specific performance had expired. This was one of the grounds upon which the complaint was dismissed, and the Court of Appeals was careful to say that had it been the only ground the judgment of the trial court would have been undisturbed.
In the present case the learned referee holds that the agreement in question is not void as against public policy, and places his decision upon the ground that the agreement made November 9, 1894, had ceased to be of any binding force and effect, as well as upon the *66further ground that a court of equity will not decree specific performance, by injunction or otherwise, where no actual injury is sustained by the plaintiffs in consequence of the failure to perform the 'same on the part of the defendants.
In both of these conclusions, as has already been sufficiently indicated, we are quite disposed to sustain the learned referee, and the only remaining question, therefore, relates to the defendants’ right to costs. Whatever might be our own disposition as to the awarding of costs, were that question an original one in this court, their .imposition at the trial was purely a matter of discretion with the referee; and even if it he assumed that he exercised liis discretionary power unwisely, that would not necessarily be regarded as an adequate reason for reversing the judgment and granting a new trial. (Williams v. Montgomery, supra.)
The foregoing views necessarily lead to an affirmance of the judgment appealed from.
All concurred, except Follbtt, J., not sitting.
Judgment affirmed, with costs.